                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
                          Plaintiff,               )
                                                   )
       vs.                                         )       No. 19-03072-02-CR-S-SRB
                                                   )
JASMINE D. STEED,                                  )
                                                   )
                          Defendant.               )


                       ACCEPTANCE OF PLEA OF GUILTY AND
                            ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Count One and

admitted to Forfeiture Allegation One contained in the Indictment filed on June 11, 2019, is now

Accepted and the Defendant is Adjudged Guilty of such offense. Sentencing will be set by

subsequent Order of the Court.



                                                         /s/Stephen R. Bough
                                                       STEPHENR R. BOUGH
                                                   UNITED STATES DISTRICT JUDGE




Date: August 4, 2020




         Case 6:19-cr-03072-SRB Document 101 Filed 08/04/20 Page 1 of 1
